Appellate Case: 21-1416     Document: 010110733364   Date Filed: 09/02/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                   September 2, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  PHILIP A. BRALICH,

        Plaintiff - Appellant,

  v.                                                       No. 21-1416
                                              (D.C. No. 1:20-CV-03800-RMR-STV)
  MICHAEL GAYNER; SHAMBHALA                                 (D. Colo.)
  MOUNTAIN CENTER; MEMBERS OF
  THE SHAMBHALA BOARD;
  MEMBERS OF THE SHAMBHALA
  INT’L CARE AND CONDUCT
  COMMITTEE; SHAMBHALA
  MOUNTAIN CENTER CARE AND
  CONDUCT OFFICERS; CHARLES G.
  LIEF; JOY VALANIA; BETSY RAILLA;
  DAN PETERSON; CHRISTIE
  CASHMAN; JUDITH A. SIMMER-
  BROWN; TIMOTHY QUIGLEY; ERIC
  SPIEGEL; GWIN STEWART; KATHY
  STIER; KATHY KINCAID; DEFENSE
  LANGUAGE INSTITUTE AND
  FOREIGN LANGUAGE CENTER;
  KELLY FINEY; BERKELEY
  SHAMBHALA CENTER; SAN
  FRANCISCO SHAMBHALA CENTER;
  BARRY A. SULLIVAN, Esq.; MARTHA
  RZASA; SUSAN COATES; THE
  GOVERNING COUNCIL OF
  SHAMBHALA MOUNTAIN CENTER;
  BOULDER SHAMBHALA CENTER;
  SEATTLE SHAMBHALA CENTER;
  MILWAUKEE SHAMBHALA CENTER;
  MEMBERS OF THE COUNCIL OF
  MAKYI RABJAN,

        Defendants - Appellees.
                       _________________________________
Appellate Case: 21-1416    Document: 010110733364        Date Filed: 09/02/2022      Page: 2



                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

       Dr. Philip Bralich, proceeding pro se1 appeals the dismissal of his claims with

 prejudice for failure to file a complaint that complied with Fed. R. Civ. P. 8.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    BACKGROUND

       In December 2020, Dr. Bralich filed a complaint against over 25 defendants.2

 It alleged various common-law torts and statutory causes of action arising out of

 events dating back to 1983, but it failed to include specific allegations against

 specific defendants, to separately identify which legal claims Dr. Bralich was

 asserting against which defendant, or to otherwise detail how each individual




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Dr. Bralich proceeds pro se, we construe his arguments liberally, but
 we “cannot take on the responsibility of serving as [his] attorney in constructing
 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
       2
         The precise number of intended defendants is unclear because, in places,
 Dr. Bralich listed as defendants “Members,” or “Officer(s)” of different committees
 or organizations. See R., vol. 1 at 33–34.
                                             2
Appellate Case: 21-1416    Document: 010110733364        Date Filed: 09/02/2022    Page: 3



 defendant harmed him. Dr. Bralich filed an amended and then a second amended

 complaint, each of which had the same deficiencies as the first.

       Two of the defendants filed a motion to suspend the deadlines to file a

 responsive pleading, to set a status conference, and to establish a briefing schedule.

 Over Dr. Bralich’s objections, the magistrate judge granted the motion. Dr. Bralich

 then filed a motion for leave to file a third amended complaint.3 This proposed

 amended complaint listed at least 45 defendants4 and invoked dozens of federal and

 state statutes. Although the proposed third amended complaint was more verbose

 than the original and first two amended complaints, it still presented only broad,

 unspecific allegations directed at a large number of people going back decades.

       The magistrate judge issued an amended recommendation that the court deny

 the motion for leave to amend. The magistrate judge also sua sponte recommended

 dismissal with prejudice of the second amended complaint under Fed. R. Civ. P.

 41(b), denial of all pending motions as moot, and entry of judgment for the

 defendants. The district court overruled Dr. Bralich’s objections, adopted the




       3
        Dr. Bralich labeled this motion as a motion to file a second amended
 complaint, but he had already filed amended complaints on December 28, 2020, and
 January 8, 2021, so the district court was correct to number the complaints as it did.
       4
         As with Dr. Bralich’s original complaint, the precise number of intended
 defendants was unclear because of multiple instances in which he listed multiple
 individuals—such as “John/Jane Doe (1)-(20)” or “Governing Board(s) of Shambhala
 Mountain Center, Inc.”—as a single defendant. See R. vol. 3 at 21 (order granting
 motion to dismiss); id. vol. 1 at 217–18 (proposed third amended complaint).

                                            3
Appellate Case: 21-1416    Document: 010110733364         Date Filed: 09/02/2022      Page: 4



 recommendation in full, dismissed the second amended complaint, and entered

 judgment for the defendants. This appeal followed.

                                      DISCUSSION

       “We review dismissals under Rule 41(b) for abuse of discretion.” Nasious v.

 Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). Likewise, we

 review for abuse of discretion denials of motions for leave to amend,

 Gohier v. Enright, 186 F.3d 1216, 1218 (10th Cir. 1999), and “trial procedure

 applications (including control of the docket and parties),” United States v.

 Nicholson, 983 F.2d 983, 988 (10th Cir. 1993) (internal quotation marks omitted).

       We review de novo whether a complaint complies with Fed. R. Civ. P. 8.

 Gohier, 186 F.3d at 1218. “[T]he pleading standard Rule 8 announces does not

 require detailed factual allegations, but it demands more than an unadorned,

 the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (internal quotation marks omitted). “[T]o state a claim in federal court, a

 complaint must explain what each defendant did to him or her; when the defendant

 did it; how the defendant’s action harmed him or her; and, what specific legal right

 the plaintiff believes the defendant violated.” Nasious, 492 F.3d at 1163. This basic

 level of specificity is necessary to “permit[] the defendant[s] sufficient notice to

 begin preparing [their] defense and the court sufficient clarity to adjudicate the

 merits.” Id.

       Dr. Bralich takes issue with the district court’s conclusion that his second and

 proposed third amended complaint did not comply with Rule 8, but we agree with its

                                             4
Appellate Case: 21-1416    Document: 010110733364         Date Filed: 09/02/2022     Page: 5



 determination that they failed to include the requisite “short and plain statement of

 the claim showing that [Dr. Bralich] is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

 We reject Dr. Bralich’s suggestion that the court erroneously applied a heightened

 pleading standard when it reviewed his claims. Neither the second amended

 complaint nor the proposed third amended complaint adequately explained what he

 claimed each defendant did to him and what specific legal right each defendant

 allegedly violated. And we discern no abuse of discretion in the court’s denial of his

 motion for leave to amend in light of his repeated failures to file a complaint that

 stated a claim for relief. See Gohier, 186 F.3d at 1218 (“A proposed amendment is

 futile if the complaint, as amended, would be subject to dismissal . . . for failure to

 state a claim.” (internal citation omitted)).

       We note that the magistrate judge expressly weighed the five factors set forth

 in Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir.1992), in recommending

 dismissal of the complaint with prejudice, and the district court adopted the

 magistrate judge’s reasoning.5 Dr. Bralich does not challenge the district court’s

 assessment of those factors.


       5
         Courts must consider these factors before a dismissal with prejudice under
 Fed. R. Civ. P. 41(b). See 492 F.3d at 1162. The Ehrenhaus factors are

                  (1) the degree of actual prejudice to the defendant; (2)
                  the amount of interference with the judicial process; (3)
                  the culpability of the litigant; (4) whether the court
                  warned the party in advance that dismissal of the action
                  would be a likely sanction for noncompliance; and (5)
                  the efficacy of lesser sanctions.

                                             5
Appellate Case: 21-1416    Document: 010110733364        Date Filed: 09/02/2022      Page: 6



       Finally, we reject Dr. Bralich’s challenges to the magistrate judge’s authority

 to hold status conferences. The rules of civil procedure plainly authorize status

 conferences such as those the magistrate judge held in this case. See 28 U.S.C.

 § 636(b)(1)(A) (authorizing a district judge to designate a magistrate judge to hear

 and determine any pretrial matter except for certain dispositive motions); see also

 Fed. R. Civ. P. 16(a)(2) (“In any action, the court may order the attorneys and any

 unrepresented parties to appear for one or more pretrial conferences for such

 purposes as . . . establishing early and continuing control so that the case will not be

 protracted because of lack of management.”); D.C. Colo. L. Civ. R. 72.1(a) (“Except

 as restricted by these rules, a magistrate judge may exercise all powers and duties

 authorized by federal statutes, regulations, and the Federal Rules of Civil

 Procedure.”); 72.1(c)(1) (“On reference or order by a district judge, a magistrate

 judge may . . . conduct pretrial conferences”). And Dr. Bralich offers no cogent basis

 to conclude the magistrate judge abused his discretion in holding them here, much

 less an argument for reversal of the dismissal order based on the holding of status

 conferences.

       Dr. Bralich’s remaining contentions do not alter our conclusion that the district

 court appropriately dismissed his claims and entered judgment for the defendants.




 Id. (ellipsis and internal citations and quotation marks omitted).
                                            6
Appellate Case: 21-1416   Document: 010110733364        Date Filed: 09/02/2022   Page: 7



                                    CONCLUSION

       We affirm the judgment of the district court. We deny Dr. Bralich’s motion

 for leave to file supplemental evidence.


                                            Entered for the Court


                                            Jerome A. Holmes
                                            Circuit Judge




                                            7